Opinion filed April 29, 2010




                                           In The


   Eleventh Court of Appeals
                                         __________

                                    No. 11-10-00108-CR
                                        __________

                         CHARLOTTA PEEBLER, Appellant

                                               V.

                                STATE OF TEXAS, Appellee


                           On Appeal from the 217th District Court

                                    Angelina County, Texas

                                Trial Court Cause No. CR-28559


                               MEMORANDUM              OPINION
       Charlotta Peebler has filed in this court a motion to dismiss her appeal. In her motion,
she states that she has decided not to pursue this appeal. The motion is signed by both appellant
and her counsel. The motion is granted, and the appeal is dismissed.


April 29, 2010                                             PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.